DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 3/21/2022 have been received and entered into the case. Claims 7, 14-15 and 19 have been canceled, Claim 22 has been added. Claims 1-6, 8-13, 16-18, and 20-22 are pending, Claims 3, 16-17 and 20 have been withdrawn, and Claims 1-2, 4-6, 8-13, 18, and 21-22 have been considered on the merits, insofar as they read on the elected species of lauric acid, calcium and acidosis. All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections of Claims 7 and 19 under 35 U.S.C. 103 are withdrawn in view of applicant’s amendments – Claims 7 and 19 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-9, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Waring et al (WO 2013/136069 A2; 9/19/2013. Cited on IDS) in view of Bruggeman et al (US 2016/0213029 A1; 7/28/2016. Cited on IDS), Hallebeek (University Utrecht. 2002;1-144. Cited on IDS), Cort (Advances in Chemistry. 1982;200:533-550.), and Mehta et al (Front. Microbiol. 2016;7(1129):1-21.).
The instant claims recite a formulation comprising: enzyme rich malt extract including a plurality of enzymatically active enzymes including at least fructanase and amylase; one or more medium-chain triglyceride (MCT); and at least one biologically acceptable marker, wherein the at least one biologically acceptable marker is calcium, and wherein the enzyme rich malt extract is derived from barley seeds.
Waring teaches an animal feed additive comprising a plurality of enzymatically active enzymes comprises one or more amylases and one or more fructanases (Abstract, p.5 para 2), wherein the animal feed additive is used for equines (Abstract, p.7 para 2) and is especially useful to prevent acidosis (Abstract, p.7 para 1). The animal feed additive is combined with one or more bulking agents, stabilizers, thickeners, additional vitamins, minerals, edible oils, salts and/or electrolytes (p.6 para 4).
The limitation of “wherein the enzyme rich malt extract is derived from barley seeds” merely identify the source of the enzyme rich malt extract, and not the enzyme rich malt extract itself. Waring does teach the enzyme rich malt extract as claimed. It has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113)

Waring does not teach the animal feed additive comprises at least one biologically acceptable marker such as calcium (claim 1).
However, Waring does teach the animal feed additive comprises enzymes including one or more amylases. Mehta teaches amylolytic enzymes are widely used in the food, chemical and pharmaceutical industries (p.12 col right – para 2), calcium ion is indispensable for its stability and activity of α-amylases, and calcium ion also plays a role in the stabilization of thermostability of α-amylases (p.11 col right – para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate at least one biologically acceptable marker such as calcium in an animal feed additive, since Waring discloses an animal feed additive comprises enzymes including one or more amylases, and Mehta discloses that calcium has crucial roles in structure, function, and stability of α-amylases. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate at least one biologically acceptable marker such as calcium with a reasonable expectation for successfully obtaining an animal feed additive.

The references cited above do not teach the animal feed additive comprises one or more medium-chain triglyceride (MCT) such as lauric acid (claims 1 and 4-5), and one or more therapeutically beneficial components such as anti-oxidants (claim 8).
Bruggeman teaches an animal feed additive comprising medium-chain fatty acids (Abstract) such as lauric acid (coconut oil is an exception in having the saturated lauric acid as its major fatty acid, see p.4 para 1 of Hallebeek) (para 0033, Claim 5), wherein the feed is used for equines (para 0050), and the feed comprises up to 10% by weight of the medium-chain fatty acids, more in particular between 0.01 and 0.2% by total weight of the feed (para 0058). The animal feed additive further comprises ascorbic acid (para 0054). Before the effective filing date of the claimed invention, it was well-known in the art that ascorbic acid acts as an antioxidant in foods (Abstract), as evidenced by Cort.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate one or more medium-chain triglyceride (MCT) such as lauric acid in the animal feed additive of Waring, since Waring and Bruggeman both disclose an animal feed additive that is used for equines, and Bruggeman discloses that an animal feed additive comprises one or more medium-chain triglyceride (MCT) such as lauric acid has a broad antimicrobial effect, in particular, such feed has an inhibiting and/or reducing effect on pathogens, involved in infections of the gastrointestinal tract (para 0012). Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate one or more medium-chain triglyceride (MCT) such as lauric acid with a reasonable expectation for successfully obtaining an animal feed additive.

The references cited above do not teach the claimed concentration of lauric acid (claim 4) and the claimed concentration of calcium (claim 6).
However, the combined teachings of Waring and Bruggeman disclose an animal feed additive comprises one or more medium-chain triglyceride such as lauric acid and one or more amylases, Bruggeman does teach the animal feed additive wherein the ratio between the sum of caprylic acid and capric acid and the sum of lauric acid and caproid acid in the feed is at least 2.5, and/or maximum 90 (para 0063), and Mehta does teach α-amylases are calcium-dependent.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize concentration of lauric acid, since lauric acid is included in an animal feed additive for inhibiting and/or reducing pathogens as evidenced by Bruggeman. In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize concentration of calcium, since  amylases are included in an animal feed additive for preventing or treating food digestion associated conditions such as acidosis, and calcium is required for amylases structural integrity and thermal stability. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to optimize concentration of lauric acid and calcium with a reasonable expectation for successfully obtaining an animal feed additive.

Claims 10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Waring et al (WO 2013/136069 A2; 9/19/2013. Cited on IDS) in view of Bruggeman et al (US 2016/0213029 A1; 7/28/2016. Cited on IDS), Hallebeek (University Utrecht. 2002;1-144. Cited on IDS), Cort (Advances in Chemistry. 1982;200:533-550.), and Mehta et al (Front. Microbiol. 2016;7(1129):1-21.) as applied to claims 1-2, 4-6, 8-9, 11-13, and 18 above, further in view of Shahidi et al (Journal of Functional Foods. 2015;18:820-897.).
The references cited above do not teach the animal feed additive further comprises one or more flavonoids such as a soy flavonoid (claims 10 and 21), and a pomegranate or blueberry extract (claim 22).
Shahidi teaches some flavonoids have been found to possess anti-lipoperoxidant, antitumoural, antiplatelet, anti-ischemic, anti-allergic, and anti-inflammatory activities (p.832 col right – para 2, p.836 col left – para 1), and considerable evidence exists from epidemiological and experimental studies for preventive effects of soy or its isoflavones against chronic diseases including cancer, osteoporosis, cardiovascular disorders and menopausal symptoms (p.824 col left – para 1). In addition, Shahidi teaches pomegranate and blueberry have high cellular antioxidant activity values (p.847 col left – para 1), pomegranate contains polyphenols and antioxidant compounds, which provide beneficial health benefits (p.851 col left – para 2 & col right – para 1), and blueberry contains polyphenols and antioxidant compounds, which provide beneficial health benefits (p.848 col left – para 2 & col right – para 1, Table 8).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate one or more flavonoids such as a soy flavonoid and a pomegranate or blueberry extract, since Shahidi discloses that one or more flavonoids such as a soy flavonoid, a pomegranate extract, and a blueberry extract are shown to have beneficial health benefits. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate one or more flavonoids such as a soy flavonoid and a pomegranate or blueberry extract, with a reasonable expectation for successfully obtaining an animal feed additive.

Response to Arguments
Applicant argues that the skilled person would not be motivated to modify the disclosure thereof in view of Mehta thereby to arrive at an embodiment falling within the ambit of claim 1 because the skilled person knows that alpha-amylase from bacterial and archaeal α- amylases cannot be predicted to behave in the same way as alpha-amylase from barley and thus would not consider Mehta, and that Mehta does not teach the effect of calcium on beta-amylase which is also present in barley. The table on page 10 of the PCT application of which the present application is a national stage filing shows that, rather surprisingly, the effect on the activity of beta-amylase (+54 % and +20 % for the diastatic power (DP), which is a measure of alpha-amylase and beta-amylase activity) is significantly higher than that on alpha-amylase (+12 % and +7 % for the dextrinizing units (DU) which is a measure of alpha-amylase activity).
These arguments are not found persuasive because rejected claims only require amylase. Applicant’s arguments regarding “alpha-amylase” and “beta-amylase” appear to have no connection to the subject at issue.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651